Citation Nr: 1501331	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-06 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, including as secondary to a bilateral foot disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for an acquired psychiatric disability to include anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied the Veteran's claim for service connection for back disorder claimed as secondary to bilateral foot disorder, on the bases that there was no evidence that a chronic back disorder was incurred or aggravated during service, and service connection for a bilateral foot disorder had not been established.  

2.  The evidence received since the December 2004 rating decision does not tend to show the Veteran's low back disability is related to service, or proximately due to a service-connected disability; and therefore does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, including a secondary to a service-connected disability, and does not raise a reasonable possibility of substantiating the claim.

3.  A neck disability was not manifested in service, arthritis of the cervical spine was not manifested in the first year following the Veteran's discharge from active duty, and the preponderance of the evidence is against a finding that the Veteran's current neck disability is related to his service.

4.  A bilateral hearing loss disability for VA compensation purposes was not manifested in service, sensorineural hearing loss was not manifested within one year of service in either ear, and a bilateral hearing loss disability is not shown to have developed as a result of an established event, injury, or disease during active service.

5.  At no time during the appeal period does the evidence show a current clinical diagnosis of headaches.

6.  There is no competent and credible evidence that anxiety, depression or any acquired psychiatric disorder had its onset in service, or that any current acquired psychiatric disorder is related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim for service connection for a low back disability, including as secondary to a bilateral foot disability, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  A neck disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Bilateral hearing loss was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1131, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

4.  Headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  A chronic acquired psychiatric disability to include anxiety and depression was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in October 2009 and March 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  In addition, the March 2010 letter complied with the notice requirements in cases involving new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appeal was most recently readjudicated in the May 2013 supplemental statement of the case.  

The evidence of record includes service and VA treatment records.  In March 2012 the Social Security Administration (SSA) advised the RO that the Veteran's SSA file had been destroyed.  The Veteran was afforded a VA hearing loss and tinnitus examination (November 2011), and an addendum evaluation and medical opinion (December 2011).  The Board finds that VA medical opinion obtained regarding the Veteran's hearing loss claim, is adequate as it is predicated on a substantial review of the record and considers the Veteran's medical history, complaints and symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Regarding the remaining service connection claims, examination for the purpose of obtaining a nexus opinion is not needed.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

There is no competent evidence that indicates that a chronic neck disability, headache disability and psychiatric disability may emanate from service.  Consequently, the Veteran has not presented evidence indicating a nexus between the current conditions and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that etiology opinions are not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

With respect to the Veteran's claim to reopen the service connection claim for a low back disability, a specific VA medical opinion/examination is not needed to consider whether he has submitted new and material evidence.  Rather, as has been accomplished here, the Board has reviewed all the evidence associated with the record and particularly the evidence submitted since the last final denial.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Petition to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003), Justus v. Principi, 3 Vet. App. 510 (1992).

In a December 2004 rating decision, the RO denied the Veteran's claim of service connection for a back disorder, including as secondary to a bilateral foot disorder.  The denial was based on a determination that there was no evidence that a chronic back disability was incurred or aggravated during service; a back disability was denied on a secondary basis because the Veteran is not service-connected for a bilateral foot disorder.  He did not appeal that determination, and new and material evidence was not received within one year of the notification of the denial.  Accordingly, it became final.

The evidence of record at the time of the December 2004 final rating decision consisted of the Veteran's service treatment records, which are silent for any history, complaints, treatment or diagnosis of a low back disability.  Also of record at that time were VA treatment records.  Specifically, a February 2004 VA treatment record notes the Veteran complained of back pain after shoveling snow.  On examination he had left-sided lumbar spasm with decreased range of motion and positive straight leg raises on the left.  He was diagnosed with acute muscle spasm and lumbar strain secondary to shoveling.  

The evidence received since the December 2004 final rating decision consists of VA treatment records dated from July 2004 to February 2012.  These records are essentially silent for any complaints, treatment, or diagnosis of a low back disability until March 2010, when the Veteran was seen at a VA outpatient clinic for evaluation of a two to three-day history of low back pain, which had begun shortly after he had moved furniture.  He was diagnosed with acute low back strain.  A January 2011 VA treatment report shows he was assessed with back pain after he slipped and fell on ice.  Examination of the back at that time revealed no spinous process tenderness; there was, however, tenderness at the left lower paraspinal muscle area.  A February 2012 VA treatment report notes the Veteran was seen after being involved in a car accident.  At the scene of the accident he was assessed with having back pain.  During triage (that same day) he denied having spinal pain.

While the evidence received since the December 2004 final rating decision is new, as it was not previously of record, it is not material.  None of the evidence received since the December 2004 final rating decision pertains to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, including as secondary to a bilateral foot disorder.  The new evidence does not indicate that a chronic back disability was incurred in or aggravated during service or by a service-connected disability.  Accordingly, the evidence received since the December 2004 final rating decision does not raise a reasonable probability of substantiating the Veteran's claim, and is not material.  Therefore, the claim for service connection for a low back disability, including as secondary to a bilateral foot disorder may not be reopened.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, certain chronic disabilities, such as arthritis and organic disease of the nervous system (to include sensorineural hearing loss) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases (listed in 38 C.F.R. § 3.309(a)) may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Neck Disability

The Veteran essentially contends that he has a current neck disability that emanated in service.  His STRs are silent for any history, complaints, treatment or diagnosis of a neck disability during active service.  Postservice, in January 2011 the Veteran was seen at a VA Medical Center (VAMC) emergency department with complaints of neck pain after he slipped and fell on a snow-covered surface the day before.  A January 2011 follow-up treatment report shows he was treated for neck and elbow pain following the slip and fall.  He stated his neck was not bothering him, but he does not move it very much due to his elbow pain.  Examination of the neck revealed no tenderness of the cervical spine.  No diagnosis was rendered regarding the neck.  In an October 2011 VA outpatient treatment report it was noted that the Veteran was seen with complaints of chronic neck pain, not controlled at that time by medication or treatment.  No diagnosis was rendered.

In February 2012 he was seen at VAMC emergency department with complaints of neck pain after being involved in a motor vehicle accident.  He reported that the neck pain started the day after the accident and was located on the right posterior aspect of the neck.  The assessment was motor vehicle accident.  X-rays showed marked intervertebral disc space narrowing at C5-6-7, and C7-T1; hypertrophic degenerative disease with encroachment of osteophytes upon intervertebral foramina which was marked at C6-7 on left and C7-T1 bilaterally, moderate at C5-6 on right, and mild at C3-4 and C4-5 bilaterally and C5-6 on left.  However, it was noted that his neck examination was benign and the pain was not significant. 

Based on the evidence of record, it is not shown that a neck disability became manifest in service and persisted, or that arthritis of the cervical spine was manifested in the first postservice year.  The Veteran's STRs do not contain any evidence of persistent complaints pertaining to the neck during service, or any evidence of complaint, finding, treatment or diagnosis regarding the neck during service.  The first postservice treatment associated with the Veteran's neck began in approximately 2010, and was due to a slip and fall on ice/snow, which occurred many years after separation from service.  

Postservice treatment records provide no indication that any neck disability may somehow be directly related to the Veteran's service.  Accordingly, service connection for a neck disability on the basis that it was incurred or aggravated in service, or on a presumptive basis (for arthritis (cervical spine) as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  

The Board has also considered the lay evidence of record, to include statements from the Veteran.  At the outset, the Board notes that, in this case, providing an opinion as to the etiology of a neck disorder falls outside the realm of common knowledge of a lay person as it is not the type of disability for which a layperson is competent to provide etiology or nexus evidence, particularly in light of the evidence of record of numerous, significant post-service neck injuries (i.e. January 2011 medical records showing neck pain after a slip and fall on ice and February 2012 complaints of neck pain following a motor vehicle accident).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran has not shown that he possesses the medical training and expertise necessary to opine as to the medical etiology of his current disability.  See 38 C.F.R. § 3.159.  

However, laypersons are competent to report on what they experience through their senses, such as experiencing or observing someone else experience symptoms of pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the lay statements of record have been considered in the context of the Veteran's claim to service connection based on a theory of continuity of symptomatology.  

While continuity of symptomatology can constitute the required nexus for establishing that arthritis is of service origin, in this case continuity of symptomatology is interrupted by the records of his numerous postservice injuries:  January 2011 medical records showing neck pain after a slip and fall on ice and February 2012 complaints of neck pain following a motor vehicle accident.  His belief that his current neck disability is related to his post-service symptomatology, given the history complicated by at least 2 post-service back injuries, extends beyond an immediately observable cause-and-effect relationship to which a lay person's observation is competent.  As such, these lay statements are not competent evidence to address the linkage element of the continuity-of-symptoms inquiry in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a neck disability.  Accordingly, it must be denied.

Bilateral Hearing Loss

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Hensley, 5 Vet. App at 158.  

In this case, service treatment records show that upon enlistment examination in February 1980 pure tone thresholds, in decibels, were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
25
20
10
25
35

An April 1980 STR shows the Veteran was seen with complaints of bilateral ear pain and decreased hearing for three days.  The impression was otitis media with SOM [secretory otitis media or serous otitis media].  A June 1982 STR shows he had aching (one day duration) and a popping sensation in his left ear.  The diagnosis was otitis, left ear.  The Veteran did not undergo a medical examination for separation from active duty, and no hearing test was conducted.  

Postservice, in June 2006 the Veteran was seen at VA ENT outpatient clinic complaining about a foreign object in his left ear.  Specifically he placed a cotton swab in his left ear and stuck an earplug in afterwards.  He noted that he forgot he had a cotton plug in his ear.  He was seen in the emergency department and a piece of cotton was noted on the otoscopy.  He reported occasional otorrhea, but no otalgia, tinnitus, vertigo, disequilibrium, or hyperacusis.  It was noted that he has a long history of hearing loss; he did not know when his hearing loss began.  The assessments were foreign body in left external auditory canal resolved, and hearing loss, which is likely conductive in nature given the physical examination and tuning fork test.  

In a July 20, 2006 VA audiology outpatient treatment report, the Veteran reported left ear hearing loss and drainage for which he had medication.  He reported that he served in the Army for 3 years as a cook.  As a civilian he worked on and off in a factory for 6 years while wearing hearing protection.  He was a forklift driver for 11/2 years and did not wear hearing protection.  On evaluation, puretone test results revealed a mixed hearing loss in both ears.  Right ear hearing was within normal limits at 500 Hertz, mild at 1000 to 2000 Hertz, moderate at 3000 Hertz, and severe at 4000 Hertz; left ear hearing was within normal limits at 250 to 1000 Hertz, mild at 1500 to 2000 Hertz, and moderately severe at 3000 to 8000 Hertz.  Word recognition score was 80 percent, right ear, and 92 percent, left ear.

On November 2011 VA hearing loss examination, pure tone thresholds, in decibels, were 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
50
65
LEFT
25
15
35
50
50

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The diagnosis was mixed hearing loss, bilaterally.  The examiner could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because there was only one examination in the chart (induction report showing normal hearing) and with only one examination he could not offer an opinion as to onset.  

In a December 2011 VA (addendum) ENT (hearing loss) medical evaluation (another examination was not conducted, the November 2011 VA audiology report was used in this instance), the diagnosis for the left ear was modified to show sensorineural hearing loss; and the diagnosis for the right ear remained (mixed hearing loss) as noted in the November 2011 VA examination report.  Here, the opinion provider opined that the Veteran's hearing loss was least likely as not caused by or a result of an event in military service.  The rationale for the opinion was that the conductive component of the right sided mixed hearing loss was due to cerumen impaction, which has been resolved.  On the left side, he had tympanic membrane retraction and a serous effusion filling about 1/2 of the middle ear.  His Rinne tuning fork test was bone greater than air on the left side.  However, he had no more than a 10 decibel air-bone gap on his audiogram for the left side, so there was no conductive component to his hearing loss on the left.  On both sides, there is a drop off in the higher frequencies, indicating a high frequency sensorineural hearing loss.  However, his duties in the military included some noise exposure with basic training, but otherwise he worked as a cook.  There is no service separation audiogram because he exercised his option not to have one.  He had two episodes of otitis media while in the service, neither required any follow-up, and the Veteran recalled that both resolved completely.  After military service, he had jobs working an assembly line, driving a forklift, and another manufacturing job and that he did not wear ear protection.  He stated his hearing problems began about 5 years ago, which is well after his military service.  The opinion provider noted that given the above facts, it is less likely than not that the Veteran's current hearing loss is due totally or partly to in service noise exposure or to otitis media during service.

Here, it is not in dispute that the Veteran has bilateral hearing loss, however, the Board finds that a hearing loss disability for VA compensation purposes was not manifest in service, sensorineural hearing loss was not manifest within one year of service, and bilateral hearing loss is not shown to have developed as a result of an established event, injury, or disease during active service.  A hearing loss disability (as defined by regulation) was first documented by evidence in the record more than 23 years after service (in June 2006).  As noted in the December 2011 VA medical opinion, the Veteran reported that "his hearing problems began about 5 years ago" (many years after service) which does not support the theory of continuity of symptomatology.  Consequently, service connection for a hearing loss disability on the basis it became manifest in service and has persisted since is not warranted.  As sensorineural hearing loss is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) likewise is not warranted.

The next question to consider in this instance is whether the Veteran's hearing loss disability may somehow otherwise be related to his service.  With respect to his statements that his hearing loss is related to service, whether an insidious process such as hearing loss may be related to remote service/event, injury, or disease therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not shown that he possesses the medical training and expertise necessary to opine as to the medical etiology of his current disability.  See 38 C.F.R. § 3.159.  

The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's hearing loss disability and his service is the December 2011 VA ENT opinion (which is against the claim).  The opinion provider cited to other more likely causes for the Veteran's current hearing loss, such as: jobs working an assembly line, driving a forklift, and another manufacturing job (sometimes without wearing hearing protection).  The Board finds the December 2011 VA medical opinion is persuasive and highly probative.  Specifically, the December 2011 opinion is shown to have been based upon a thorough review of the evidence of record, including the Veteran's STRs and postservice VA treatment and examination reports, as well as the Veteran's own contentions (the Veteran stated his hearing problems began about 5 years ago).  There is no competent (medical opinion) evidence to the contrary.  The preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service.  Therefore, the Board finds the claim of entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Headaches

The Veteran claims he has headaches related to his active military service.  STRs are silent for any history, complaints, findings, treatment, or diagnosis for a headache disability.  Postservice VA treatment records provide no clinical diagnosis of headaches.  The evidence of record that mention headache is found in a March 2011 VA mental health outpatient psychiatry note, wherein the Veteran reported that he recently had the flu with cough, fever, headache, and diarrhea.  While he reported having headache, there was no diagnosis of a headache disorder rendered at that time.  Moreover, in February 2012 the Veteran denied headache, upon evaluation at a VAMC emergency department, after being involved in a car accident.  

The Board finds that service connection for a headache disorder is not warranted as there is no indication in the record that the Veteran has had such disability at any time during the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the evidence fails to demonstrate that the Veteran has had a headache disability during the appeal period, the claim is denied. 

The preponderance of the evidence is against the claim for service connection for a headache disability, and the appeal with regard to this matter must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Acquired Psychiatric Disability

In this instance, the Veteran sought and was denied entitlement to service connection for anxiety and depression disorders.  The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Notably, the record reflects various psychiatric diagnoses, including anxiety and mood disorder, depression, and alcohol, cocaine, cannabis and polysubstance dependence.  The Board will thus consider entitlement to anxiety, depressive disorder, NOS [not otherwise specified] and all other psychiatric diagnoses raised by the record.

STRs are silent for any history, complaints, findings, treatment or diagnosis of a psychiatric disorder of any kind during active service.  Postservice VA treatment records dated in 2004 through February 2012 show the Veteran continuously received mental health treatment.  A July 2004 VA mental health group counseling note shows a diagnosis of depression NOS.  A September 2005 VA progress note shows Axis I diagnoses of alcohol, cocaine, cannabis and polysubstance dependence.  A February 2006 VA primary care outpatient note reported a diagnosis of depression.  In a February 2007 VA primary care note he was diagnosed with depression and alcohol abuse.  An August 2008 VA mental health acute psychiatric admission note revealed the Veteran began drinking alcohol at age 12, but stated his heaviest period of drinking was in 2005.  He reported using cocaine on and off since 2006.  His diagnoses under Axis I were cocaine and alcohol dependence, depressive disorder NOS with current major depressive episode, and anxiety disorder NOS.  It was noted that the Veteran had recent severe psychosocial stressors including breaking up with his girlfriend, losing his job, and losing his housing.  Such stressors played a major role in his recent decline in mood and increase in substance abuse.  

An August 2009 VA mental health inpatient psychiatry note reported that after service he married and remained overseas for 15 years.  When he returned to the United States he started using cocaine in 1995 and in addition, consumed alcohol.  The diagnoses were alcohol and cocaine dependency and depression.  An April 2010 mental health outpatient psychiatry medication management note shows the Veteran was seen for treatment of cocaine and alcohol dependence and depressive disorder NOS.  The assessment noted a history of depressive disorder NOS, cocaine dependence and alcohol dependence (now relapsed, using both substances daily over the past month).  In a June 2011 VA mental health domiciliary note, the Veteran was diagnosed with alcohol and cocaine dependence and mood disorder.  A February 2012 VA mental health group counseling note showed an assessment of a history of depressive disorder NOS, and cocaine and alcohol dependence in early remission.  He noted improvement in irritability/anxiety with medication.  

In light of the above, the Board finds that service connection for an acquired psychiatric disability to include anxiety and depression is not warranted.  A psychiatric disability was not manifested in service nor developed as a result of an established event, injury, or disease during active service.  According to the evidence of record, a psychiatric disability was first documented in 2004, more than 20 years after service.  Consequently, service connection for an acquired psychiatric disability on the basis it became manifest in service and has persisted since is not warranted.  

VA treatment records show the Veteran was treated for many years for various mental health disorders.  However, there is no competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's current acquired psychiatric disability and his service.  While the Veteran is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau, 492 F.3d 1372.  The diagnosis and etiology of psychiatric disabilities are complex medical questions that require medical expertise on the significance of symptoms noted, and whether they form the constellation of symptoms needed to support a psychiatric diagnosis.  Therefore, the Veteran's self-diagnosis of any of the acquired psychiatric disabilities has no probative value.  Accordingly, the Board must conclude that the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include anxiety and depression must be denied.

As to the diagnoses of alcohol, cocaine, cannabis and polysubstance dependence, governing statutes (38 U.S.C.A. § 105(a), 1131) prohibit payment of compensation where the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs."

The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability to include anxiety and depression, and the appeal with regard to this matter must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.



ORDER

The appeal to reopen a claim of service connection for a low back disability, including as secondary to bilateral foot disability, is denied.

Service connection for a neck disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for headaches is denied.

Service connection for an acquired psychiatric disability to include anxiety and depression is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


